DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the die is embedded in the board, the thermally conductive adhesive sheet (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For example, in FIG. 3, it appears the die 2 is not embedded in the board 1, and the thermally conductive adhesive sheet 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 3, 5 thru 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co et al. US 2016/0329308 A1 in view of Kimura et al. US 2004/0099944 A1.  Co discloses (see, for example, FIG. 11) a chip scale package structure 400A comprising a board 504, die 502, thermally conductive adhesive sheet 650/582, and package body 550.  In paragraph [0054], Co discloses the thermally conductive adhesive sheet may be copper, which inherently has a much higher thermal conductivity of the package body 550 which is a dielectric.  See, for example, paragraph [0057].  However, Co does not expressly disclose the thermal conductivity of the thermally conductive adhesive sheet being at least 150% of a thermal conductivity of the package body.  It would have been obvious to one of ordinary skill in the art to have the thermal conductivity of the thermally conductive adhesive being at least 150% of a thermal conductivity of the package body in order to prevent the dielectric package body from melting while the thermally conductive adhesive sheet dissipates heat from the die.
Co does not disclose the surrounding lateral surface of the thermally conductive adhesive sheet is in an arced shape that has a center of curvature located in the thermally conductive adhesive sheet.  However, Kimura discloses (see, for example, Fig. 8) a chip scale package comprising a thermally conductive adhesive sheet 18 being in an arced shape.  It would have been obvious to one of ordinary skill in the art to have the surrounding lateral surface of the thermally conductive adhesive sheet is in an arced shape that has a center of curvature located in the thermally conductive adhesive sheet in order to lower the stress and vary the positioning in the package structure.  Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).	Regarding claim 2, see, for example, FIG. 11 wherein Co discloses a thickness of the thermally conductive adhesive sheet 650 being smaller than a thickness of the die 502.  Even though Co in view of Kimura does not expressly disclose the thickness of the thermally conductive adhesive sheet being within a range of 0.15 to 0.23 mm, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the thickness being within a range of 0.15 to 0.23 mm in order to economize size with adequate heat dissipation, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Co in view of Kimura does not expressly disclose the thermal conductivity of the thermally conductive adhesive sheet being larger than a thermal conductivity of the heat-output surface, and the thermal conductivity of the thermally conductive adhesive sheet being larger than 1 W/mK; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the thermal conductivity of the thermally conductive adhesive sheet being larger than a thermal conductivity of the heat-output surface, and the thermal conductivity of the thermally conductive adhesive sheet being larger than 1 W/mK in order to efficiently dissipate heat out of the die, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 5, see, for example, FIG. 11 wherein Co discloses the package body 550 being a molding compound having a top side that is arranged away from the board and that is coplanar with the heat-dissipating surface of the thermally conductive adhesive sheet 650.
	Regarding claim 6, see, for example, FIG. 11 wherein Co discloses an area of the heat-dissipating surface of the thermally conductive adhesive sheet 650 being equal to at least 50% of the area of the heat-output surface connected to the thermally conductive adhesive sheet, and wherein the heat-dissipating surface is configured to be exposed in the air or is configured to be connected to a heat-dissipating component.
Regarding claim 7, see, for example, FIG. 11 wherein Co discloses an adhesive layer 582.  Co does not expressly disclose an adhesion of the adhesive layer being able to be maintained for at least 8 hours under a temperature of 180 0C; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have an adhesion of the adhesive layer is able to be maintained for at least 8 hours under a temperature of 180 0C in order to ensure good adhesion in different conditions, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, see, for example, FIG. 11 wherein Co discloses the package body 550  not being connected to the heat-dissipating surface of the thermally conductive adhesive sheet.
Regarding claim 10, see, for example, FIG. 11 wherein Co discloses a surrounding lateral side of the package body 550 being flush with a surrounding lateral side of the board 504.

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co et al. US 2016/0329308 A1 in view of Kimura et al. US 2004/0099944 A1 as applied to claims 1-3, 5-8, and 10 above, and further in view of Hsu et al. US 8,338,938 B2.  Co in view of Kimura does not disclose the surrounding lateral surface of the thermally conductive adhesive sheet being flush with a surrounding lateral surface of the die.  However, Hsu discloses (see, for example, FIG. 1) a chip scale package structure 1 comprising the lateral surface of the thermally conductive adhesive sheet 18 being flush with a surrounding lateral surface of the die 14.  It would have been obvious to one of ordinary skill in the art to have the surrounding lateral surface of the thermally conductive adhesive sheet being flush with a surrounding lateral surface of the die in order to align the die and thermally conductive adhesive for ease of manufacture and better compactness.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
The applicant’s argument is not persuasive because Kimura discloses (see, for example, Fig. 8) the entire thermally conductive adhesive sheet 18 being an arced shape.  The top and bottom surfaces of the thermally conductive adhesive sheet 18 are also arced and the center of curvature lies in the middle of the thermally conductive adhesive sheet 18, and therefore is still located in the thermally conductive sheet.  The Examiner does not agree that the thermally adhesive sheet 18 is a triangle shape, but rather an arced shape (i.e. oval).  It appears the applicant is arguing that the center of curvature is on the actual curved surface; however, the center of curvature is understood to be in the “center” of the curved object, and is not on the curved surface (i.e. the center of curvature for a circle would be in the middle of the circle, not on the line of the circle).  The claim even states “a center of curvature located in the thermally conductive adhesive sheet”, and therefore can not be on the actual curved surface.  Further, for the sake of arguendo, even if the center of curvature was on the curve, such a modification would have been a matter of obvious design choice since such a modification would have involved a mere change in the size (i.e. making the thermally conductive sheet smaller) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
July 19, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815